Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 3/30/2020.
Claims 1-20 are examined. 
Claims 1-3, 5-11, 13-19 are rejected. 
Claims 4, 12 and 20 are objected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020.  Accordingly, the information disclosure statement is being considered by the examiner.

				Examiner Notes 
Examiner had an informal discussion with Attorney Matthew Hulihan on July 12 2022 about including claims 4 and 12 into all independent claim(s) for allowable subject matter however Attorney Matthew does not agree and requested office action. Examiner appreciates attorney’s time and effort to discuss compact prosecution of application. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-20  are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 8,810,392 to Teller et al (hereinafter known as "Teller”) and U.S. Publication 2019/0370507 to Byrd et al. (hereinafter known as "Byrd”).

As per claim 1 Teller teaches, a computer-implemented method for preventing loss of physical objects (Teller Fig 1 element 130, 140 col 7 lines 16-25), comprising: 
receiving, by a wearable device (Teller Fig 1 element 110 col 7 lines 16-30), information associated with a user of the wearable device comprising one or more gestures to be used as a digital handshake and at least one physical object to be tracked (Teller Fig 1 col 7 lines 25-60, where detection of item is interpreted as gesture of claimed limitation); 
downloading, to the wearable device, a set of models associated with the at least one physical object to be tracked (Teller Fig 2A – element 265, col 9 lines 10-35 teaches monitoring module, pairing module and alerts module where monitoring module is interpreted as tracking module); 
the digital handshake with the at least one object to be tracked  (Teller Fig 2A – element 270, col 9 lines 10-35 and lines 50-65 teaches pairing module which pairs the device to physical object by receiving information from sensors); and 
continuously monitoring, by the wearable device, actions and movements performed by the user to determine whether the at least one physical object is in possession of the user (Teller Fig 4 col 10 lines 45-65 where monitoring module checks for an item with active and passive sensors).
Teller does not teach however Byrd teaches, 
in response to an activation command, performing, by the wearable device (Byrd para 17 and 87 teaches activation button sending activation / pairing signal to device). 
Teller teaches monitoring physical objects by device and other steps (abstract as mapped above in claim 1). Teller does not teach however Byrd teaches loss prevention and loss recovery by devices with activation commands (Byrd para 17 and 87). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Teller of monitoring physical objects by device for loss prevention and other described steps with the invention of Byrd with activation command for loss prevention by devices. The motivation for doing so would be to help prevent the loss of user’s personal device(s) which contains sensitive data (para 3). 
Examiner interprets wearable device as described in spec para 18 – processor, data storage device which can run object loss prevention program. 
As per claim 2 combination of Teller and Byrd, teach the method of claim 1, further comprising: 
in response to determining that the at least one physical object is not in possession of the user, identifying, by the wearable device, whether a context in which the at least one physical object is placed satisfies a predetermined criteria (Teller Fig 5 element 510 and 530); 
in response to determining that the context in which the at least one physical object is placed does not satisfy the predetermined criteria, sending, by the wearable device, a notification to the user indicating a possible loss of the physical object (Teller Fig 5 element 510 and 520 col 13 lines 5 - 25); and 
in response to receiving a confirmation from the user of the possible loss of the at least one physical object, using, by the wearable device, information associated with the context as a data point to update the set of models for the user (Teller Fig 3 col 10 lines 1 - 30 and Fig 5 element 510 and 520 col 13 lines 5 - 25).
As per claim 3 combination of Teller and Byrd, teach the method of claim 2, further comprising: 
in response to determining that the context in which the object is placed satisfies the predetermined criteria, continuing, by the wearable device, monitoring actions and movements performed by the user (Teller col 11 lines 1 – 30).
As per claim 5 combination of Teller and Byrd, teach the method of claim 1, wherein continuously monitoring the actions and movements performed by the user to determine whether the at least one physical object is in possession of the user further comprises: 
receiving, by the wearable device, data from a plurality of sensors, the plurality of sensors comprising an accelerometer (Teller Fig 6 element 606), sound detection features (Teller Fig 6 element 622), gyroscopic features (Teller Fig 6 element 608), a microphone (Teller Fig 6 element 626), and global positioning system (Teller Fig 6 element 634 – Teller col 17 lines 2-20).
As per claim 6 combination of Teller and Byrd, teach the method of claim 1, wherein the activation command may include a button in the wearable device (Byrd para 47, Fig 4 motivation as described in claim 1) or a voice command from the user.
As per claim 7 combination of Teller and Byrd, teach the method of claim 1, wherein actions and movements performed by the user can be detected by using deep learning models (Teller Fig 12A col 13 lines 35-55, teaches learning models with context and proximity frameworks).
As per claim 8 combination of Teller and Byrd, teach the method of claim 1, further comprising: 
determining, using biometric sensors in the wearable device, a biometric indicator of the user (Teller Fig 6 element 622 col 17 lines 2-20 teaches biological sensors); 
in response to the biometric indicator indicating a stressful situation, determining whether the at least one physical object to be tracked is in possession of the user (Teller col 13, 14 and 15 describes various scenarios such as crossing street, stock market collapse, child monitoring with strangers, hours at work, accident witness which are interpreted as stressful situation of claim limitation); 
in response to the at least one physical object to be tracked not being in possession of the user, sending a notification to the user (Teller Fig 5A – col 11 lines 50-65 and col 13 lines 1–15); and 
incorporating biometric data associated with the determined biometric indicator into the set of models (Teller Fig 5A - col 13 lines 5–25).
Claims 9 and 17,
Claims 9 and 17 are rejected in accordance with claim 1.

Claim 10 and 18,
Claims 10 and 18 are rejected in accordance with claim 2.

Claims 11 and 19,
Claims 11 and 19 are rejected in accordance with claim 3.

Claim 13,
Claim 13 is rejected in accordance with claim 5.



Claim 14,
Claim 14 is rejected in accordance with claim 6.

Claim 15,
Claim 15 is rejected in accordance with claim 7.

Claim 16,
Claim 16 is rejected in accordance with claim 8.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al US Publication 2019/0340348 
Jeon et al US Publication 2018/0350218 
Jakobsson et al US Publication 2015/0286813 
Burt et al US Patent 11,385,611 
Bushmann et al US Patent 10,373,476

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431